Case 2:20-cv-00173-JES-MRM Document 38 Filed 03/04/21 Page 1 of 3 PageID 264



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

JEFFERY BAUMANN,

           Plaintiff,

v.                                 Case No:   2:20-cv-173-JES-MRM

CIRCLE K STORES, INC., a
foreign profit corporation
and PATRICIA MARKIE, Store
Manager,

           Defendants.


                            OPINION AND ORDER

      This matter comes before the Court on defendant Patricia

Markie's Motion to Dismiss Count II of Plaintiff's Complaint (Doc.

#26) filed on July 8, 2020.      Plaintiff filed a Response (Doc. #32)

on October 21, 2020.     For the reasons set forth below, the motion

is granted with leave to file an amended complaint.

      This case involves a slip and fall at a Circle K store.        Count

I of the original Complaint alleged negligence by Circle K, while

Count II alleged negligence by a then-unidentified store manager.

On May 27, 2020, the Court issued an Opinion and Order (Doc. #21)

granting a prior Motion to Dismiss Count II of Plaintiff’s original

Complaint, with leave to amend.       On June 10, 2020, plaintiff filed

an Amended Complaint (Doc. #22) identifying the Store Manager as

Patricia Markie (Markie) and setting forth additional allegations

in Count II.     Defendant again seeks to dismiss Count II of the
Case 2:20-cv-00173-JES-MRM Document 38 Filed 03/04/21 Page 2 of 3 PageID 265



Amended Complaint, asserting that its allegations are insufficient

to plausibly allege a basis for the individual liability of the

store manager.

      Defendant argues that under Florida law an individual may be

personally liable only if she owes a duty to plaintiff, and Count

II does not allege any personal duty that would make Markie

individually liable.

           The law is clear to the effect that officers
           or agents of corporations may be individually
           liable in tort if they commit or participate
           in a tort, even if their acts are within the
           course and scope of their employment. E.g.,
           McElveen v. Peeler, 544 So. 2d 270, 271–72
           (Fla. 1st DCA 1989); White–Wilson Med. Ctr. v.
           Dayta Consultants, Inc., 486 So. 2d 659, 661
           (Fla. 1st DCA 1986). However, to establish
           liability, the complaining party must allege
           and prove that the officer or agent owed a
           duty to the complaining party, and that the
           duty was breached through personal (as opposed
           to technical or vicarious) fault. McElveen,
           544 So.2d at 272. Gregg correctly argues that
           an    officer    or     agent    may    not    be
           held personally liable “simply because of his
           general administrative responsibility for
           performance of some function of his [or her]
           employment”—he       or      she     must      be
           actively negligent. Id. However, contrary to
           Gregg's argument, the third amended complaint
           alleges more than mere technical or vicarious
           fault—it alleges that Gregg was directly
           responsible    for     carrying    out    certain
           responsibilities; that he negligently failed
           to do so; and that, as a result, Ms. White was
           injured.    Such    allegations    are    legally
           sufficient to withstand a motion to dismiss
           for failure to state a cause of action.

White v. Wal-Mart Stores, Inc., 918 So. 2d 357, 358 (Fla. 1st DCA

2005).   But the distinction between the duties of Circle K and the


                                   - 2 -
Case 2:20-cv-00173-JES-MRM Document 38 Filed 03/04/21 Page 3 of 3 PageID 266



personal duty of its store manager is hopelessly garbled in the

Amended Complaint because it is a shotgun pleading which improperly

incorporates all of the allegations in paragraphs 1-19 for Count

I into Count II.     See Weiland v. Palm Beach Cty. Sheriff's Office,

792 F.3d 1313, 1321 (11th Cir. 2015) (“The most common type—by a

long shot—is a complaint containing multiple counts where each

count adopts the allegations of all preceding counts, causing each

successive count to carry all that came before and the last count

to be a combination of the entire complaint.”)            Accordingly, the

Court will grant the motion, dismiss Count II of the Amended

Complaint, and allow a second amended complaint.

      Accordingly, it is hereby

      ORDERED:

      1. Defendant Patricia Markie's Motion to Dismiss Count II of

         Plaintiff's Complaint (Doc. #26) is GRANTED, and Count II

         of the Amended Complaint is dismissed without prejudice.

      2. Plaintiff   may   file   a    second   amended   complaint   within

         fourteen (14) days of the date of this Opinion and Order.

      DONE and ORDERED at Fort Myers, Florida, this           4th     day of

March, 2021.




Copies:
Counsel of Record



                                      - 3 -
